
	
		II
		112th CONGRESS
		2d Session
		S. 2066
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2012
			Ms. Murkowski (for
			 herself and Mr. Manchin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To recognize the heritage of recreational fishing,
		  hunting, and shooting on Federal public land and ensure continued opportunities
		  for those activities. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Recreational Fishing and Hunting
			 Heritage and Opportunities Act.
		2.FindingsCongress finds that—
			(1)recreational
			 fishing and hunting are important and traditional activities in which millions
			 of people in the United States participate;
			(2)recreational
			 anglers and hunters have been and continue to be among the foremost supporters
			 of sound fish and wildlife management and conservation in the United
			 States;
			(3)recreational
			 fishing and hunting are environmentally acceptable and beneficial activities
			 that occur and can be provided on Federal public land and water without adverse
			 effects on other uses or users;
			(4)recreational
			 anglers, hunters, and sporting organizations provide direct assistance to fish
			 and wildlife managers and enforcement officers of the Federal Government as
			 well as State and local governments by investing volunteer time and effort to
			 fish and wildlife conservation;
			(5)recreational
			 anglers, hunters, and associated industries have generated billions of dollars
			 of critical funding for fish and wildlife conservation, research, and
			 management by providing revenues from purchases of fishing and hunting
			 licenses, permits, and stamps, as well as excise taxes on fishing, hunting, and
			 shooting equipment that have generated billions of dollars of critical funding
			 for fish and wildlife conservation, research, and management;
			(6)recreational
			 shooting is—
				(A)an important and
			 traditional activity in which millions of people in the United States
			 participate; and
				(B)a valid use of
			 Federal public land, including the establishment of safe and convenient
			 shooting ranges on Federal land;
				(7)participation in
			 recreational shooting helps recruit and retain hunters and contributes to
			 wildlife conservation;
			(8)(A)opportunities for
			 recreational fishing, hunting, and shooting are declining, which depresses
			 participation in those traditional activities; and
				(B)depressed participation adversely
			 impacts fish and wildlife conservation and funding for important conservation
			 efforts; and
				(9)the public
			 interest would be served, and the fish and wildlife resources of citizens of
			 the United States benefitted, by action to ensure that opportunities are
			 facilitated to engage in fishing and hunting on Federal public land as
			 recognized by Executive Order 12962 (16 U.S.C. 1801 note; relating to
			 recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note; relating
			 to facilitation of hunting heritage and wildlife conservation).
			3.DefinitionsIn this Act:
			(1)Federal public
			 land
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Federal public land means any land or water that is—
					(i)owned by the
			 United States; and
					(ii)managed by a
			 Federal agency (including the Department of the Interior and the Forest
			 Service) for purposes that include the conservation of natural
			 resources.
					(B)ExclusionThe
			 term Federal public land does not include any land or water held
			 in trust for the benefit of Indians or other Native Americans.
				(2)Hunting
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 hunting means use of a firearm, bow, or other authorized means in
			 the lawful—
					(i)pursuit,
			 shooting, capture, collection, trapping, or killing of wildlife;
					(ii)attempt to
			 pursue, shoot, capture, collect, trap, or kill wildlife; or
					(iii)the training of
			 hunting dogs (including field trials for hunting dogs).
					(B)ExclusionThe
			 term hunting does not include the use of skilled volunteers to
			 cull excess animals (as defined by other Federal law, including laws applicable
			 to the National Park System).
				(3)Recreational
			 fishingThe term recreational fishing means the
			 lawful—
				(A)pursuit, capture,
			 collection, or killing of fish; or
				(B)attempt to
			 capture, collect, or kill fish.
				(4)Recreational
			 shootingThe term recreational shooting means any
			 form of sport, training, competition, or pastime, whether formal or informal,
			 that involves the discharge of a rifle, handgun, or shotgun, or the use of a
			 bow and arrow.
			4.Hunting,
			 recreational fishing, and recreational shooting
			(a)In
			 generalSubject to valid existing rights and subsection (g), and
			 cooperation with the respective State and fish and wildlife agency, a Federal
			 public land management official shall exercise the authority of the official
			 under law, including provisions regarding land use planning, to facilitate use
			 of and access to Federal public land for hunting, recreational fishing, and
			 recreational shooting except as limited by—
				(1)any law that
			 authorizes action or withholding action for reasons of national security,
			 public safety, or resource conservation;
				(2)any other Federal
			 law that specifically precludes hunting, recreational fishing, or shooting on
			 specific Federal public land or water or units of Federal public land;
			 and
				(3)discretionary
			 limitations on hunting, recreational fishing, or recreational shooting
			 determined to be necessary and reasonable as supported by the best scientific
			 evidence and advanced through a transparent public process.
				(b)ManagementConsistent
			 with subsection (a), the head of each Federal public land management agency
			 shall exercise the land management discretion of the head—
				(1)in a manner that
			 supports and facilitates hunting, recreational fishing, and recreational
			 shooting opportunities;
				(2)to the extent
			 authorized under applicable State law; and
				(3)in accordance
			 with applicable Federal law.
				(c)Planning
				(1)Effects of
			 plans and activities
					(A)Provision of
			 opportunities in land planning documentsFederal public land
			 planning documents (including land resources management plans, travel
			 management plans, resource management plans, and general management plans)
			 shall provide for opportunities to engage in hunting, recreational fishing, and
			 recreational shooting, except as determined to be clearly inconsistent with or
			 incompatible with the purposes for which the applicable unit of Federal public
			 land is to be managed.
					(B)Major federal
			 actions
						(i)In
			 generalNo action taken under this section (other than an action
			 under subsection (d)(2) or (g)) or under section 4 of the National Wildlife
			 Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually
			 or cumulatively with other actions involving Federal public land, shall be
			 considered to be a major Federal action significantly affecting the quality of
			 the human environment.
						(ii)LimitationNo
			 additional identification, analysis, or consideration of environmental effects
			 (including cumulative effects) shall be necessary or required with respect to
			 an action described in clause (i).
						(C)Other activity
			 not considered
						(i)In
			 generalExcept as provided in clause (ii), Federal public land
			 management officials shall not be required to consider the existence or
			 availability of hunting, recreational fishing, or recreational shooting
			 opportunities on adjacent or nearby public land or private land for purposes
			 of—
							(I)determining which
			 units of Federal public land are open for, hunting, recreational fishing, or
			 recreational shooting; or
							(II)setting levels
			 of use for hunting, recreational fishing, or recreational shooting on Federal
			 public land.
							(ii)Enhanced
			 opportunitiesFederal public land management officials may
			 consider the opportunities described in clause (i) if the coordination of those
			 opportunities would enhance the hunting, recreational fishing, or recreational
			 shooting opportunities available to the public.
						(2)Use of
			 volunteersIf hunting is prohibited by law, a Federal public land
			 planning document described in paragraph (1)(A) of an agency shall, after
			 appropriate coordination with the appropriate State fish and wildlife agency,
			 allow the participation of skilled volunteers in the culling and other
			 management of wildlife populations on Federal public land unless the head of
			 the agency demonstrates, based on the best scientific data available or
			 applicable Federal law, why skilled volunteers should not be used to control
			 overpopulation of wildlife on the land that is the subject of the planning
			 document.
				(d)Bureau of land
			 management and forest service land
				(1)Land
			 open
					(A)In
			 generalLand under the jurisdiction of the Bureau of Land
			 Management or the Forest Service (including land designated as wilderness or
			 administratively classified as wilderness eligible or suitable and primitive or
			 semiprimitive areas, but excluding land on the outer Continental Shelf) shall
			 be open to hunting, recreational fishing, or recreational shooting unless the
			 managing Federal agency acts to close land to such activity.
					(B)Closure or
			 restrictionsLand described in subparagraph (A) may be subject to
			 closures or restrictions if determined by the head of the agency to be
			 necessary and reasonable and supported by facts and evidence for purposes such
			 as resource conservation, public safety, energy or mineral production, energy
			 generation or transmission infrastructure, water supply facilities, protection
			 of other permittees, protection of private property rights or interests,
			 national security, or compliance with other law.
					(2)Recreational
			 shooting ranges
					(A)In
			 generalThe head of each Federal agency shall use the authorities
			 of the head, in a manner consistent with this Act and other applicable
			 law—
						(i)to
			 lease or permit use of Federal public land for recreational shooting ranges;
			 and
						(ii)to
			 designate specific Federal public land for recreational shooting
			 activities.
						(B)Limitation on
			 liabilityAny designation under subparagraph (A)(ii) shall not
			 subject the United States to any civil action or claim for monetary damages for
			 injury or loss of property or personal injury or death caused by any
			 recreational shooting activity occurring at or on the designated Federal public
			 land.
					(e)Necessity in
			 wilderness areas
				(1)In
			 generalThe provision of opportunities for hunting, recreational
			 fishing, and recreational shooting, and the conservation of fish and wildlife
			 to provide sustainable use recreational opportunities on designated wilderness
			 areas on Federal public land shall constitute measures necessary to meet the
			 minimum requirements for the administration of a wilderness area.
				(2)Amendment to
			 Wilderness ActSection 4 of the Wilderness Act (16 U.S.C. 1133)
			 is amended by adding at the end the following:
					
						(e)Wilderness
				purposesIn subsection (a), the term within and
				supplemental to—
							(1)means that any
				requirements under this Act shall be implemented only to the extent that the
				activities do not prevent Federal public land management officials and State
				fish and wildlife officials from carrying out and facilitating the original or
				primary purpose or purposes for which the unit was established; and
							(2)does not
				authorize or facilitate commodity development, use, or extraction, motorized
				recreation access, or comparable non-hunting, fishing and trapping
				activities.
							.
				(f)ReportNot
			 later than October 1 of every other year, beginning with the second October 1
			 after the date of enactment of this Act, the head of each Federal agency who
			 has authority to manage Federal public land on which hunting, recreational
			 fishing, or recreational shooting occurs shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report that describes—
				(1)any Federal
			 public land administered by the agency head that was closed to hunting,
			 recreational fishing, or recreational shooting at any time during the preceding
			 year; and
				(2)the reason for
			 the closure.
				(g)Closures or
			 significant restrictions of 640 or more acres
				(1)In
			 generalOther than closures established or prescribed by land
			 planning actions referred to in subsection (d)(1)(B) or emergency closures
			 described in paragraph (3), a permanent or temporary withdrawal, change of
			 classification, or change of management status of Federal public land or water
			 that effectively closes or significantly restricts 640 or more contiguous acres
			 of Federal public land or water to access or use for hunting or recreational
			 fishing or activities related to hunting or recreational fishing shall take
			 effect only after the head of the Federal agency that has jurisdiction over the
			 Federal public land or water—
					(A)publishes
			 appropriate notice of the withdrawal or change;
					(B)demonstrates that
			 coordination has occurred with a State fish and wildlife agency; and
					(C)submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of the
			 withdrawal or change.
					(2)Aggregate or
			 cumulative effectsIf the aggregate or cumulative effect of
			 separate withdrawals or changes effectively closes or significant restrictions
			 affects 1,280 or more acres of land or water, the withdrawals and changes shall
			 be treated as a single withdrawal or change for purposes of paragraph
			 (1).
				(3)Emergency
			 closures
					(A)In
			 generalNothing in this Act prohibits a Federal land management
			 agency from establishing or implementing emergency closures or restrictions of
			 the smallest practicable area of Federal public land to provide for public
			 safety, resource conservation, national security, or other purposes authorized
			 by law.
					(B)TerminationAn
			 emergency closure under subparagraph (A) shall terminate after a reasonable
			 period of time unless the temporary closure is converted to a permanent closure
			 consistent with this Act.
					(h)No
			 priority
				(1)In
			 generalNothing in this Act requires a Federal agency to give
			 preference to hunting, recreational fishing, or recreational shooting over
			 other uses of Federal public land or over land or water management priorities
			 established by other Federal law.
				(2)National
			 wildlife refuge systemNothing in this Act amends or modifies the
			 provisions of the National Wildlife Refuge System Administration Act of 1966
			 (16 U.S.C. 668dd et seq.), except to the extent expressly provided in this
			 Act.
				(i)Consultation
			 with councilsIn carrying out this Act, the head of a Federal
			 agency shall consult with the appropriate Council established under Executive
			 Order 12962 (16 U.S.C. 1801 note; relating to recreational fisheries) and
			 Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting
			 heritage and wildlife conservation).
			(j)Authority of
			 States
				(1)In
			 generalNothing in this Act interferes with, diminishes, or
			 conflicts with the authority, jurisdiction, or responsibility of any State to
			 manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water within the State, including on Federal public
			 land.
				(2)Federal
			 licenses
					(A)In
			 generalExcept as provided in subparagraph (B), nothing in this
			 Act authorizes the head of a Federal agency to require a license, fee, or
			 permit to fish, hunt, or trap on land or water in a State, including on Federal
			 public land in the States.
					(B)Migratory Bird
			 StampsThis paragraph does not apply to any requirement of the
			 Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718a et
			 seq.).
					
